Citation Nr: 1331686	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-12 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Whether the overpayment of VA benefits in the amount of $4,623.00 was valid.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1984 to November 1991.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Diego, California.  The RO in Louisville, Kentucky has current jurisdiction of the matter.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  

In this case, the issue of entitlement to waiver of recovery of overpayment of compensation in the amount of $4,623.00 has not yet been adjudicated.  In March 2010, the Veteran's representative raised this claim.  As the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A marriage certificate shows the Veteran married his former wife, [redacted], also referred to in documents as [redacted] [redacted] and [redacted] (hereinafter C.S.Y.), in October 1991.

2.  In November 1992, the Veteran was awarded service-connected compensation benefits.

3.  In a February 1993 letter, the RO advised the Veteran that additional benefits had been included in his compensation for his spouse and child, and that he must tell VA immediately if there were any changes in the number or status of his dependents.  He was further advised that failure to promptly tell VA of a dependency change would result in an overpayment of his benefits, which would have to be repaid by him.
 4.  On April 17, 2001, the Veteran filed a claim for increase for his service-connected disabilities.  He made no mention of a divorce.  

5.  On April [redacted], 2001, the Veteran was divorced from C.S.Y.

6.  In a September 2001 letter to the Veteran, the RO indicated it was working on his claim, and asked him to complete a Declaration of Dependents Form (21-686c).

7.  In letters to the Veteran dated from May 2002, December 2003, and December 2004 the RO stated that he was being paid additional amounts for his spouse and children.  The Veteran was asked to let the RO know right away if there was any change in the status of his dependents.

8.  In June 2004, the Veteran remarried.

9.  The Veteran did not inform VA of his divorce or his remarriage until May 2009, when he was contacted by telephone regarding his failure to return VA Form 21-0538.

10.  In June 2009, the RO retroactively terminated payment of additional benefits on behalf of the previous dependent spouse, C.S.Y., effective May 1, 2001, and did not grant additional benefits on behalf of the new dependent spouse until June 1, 2009.

11.  For the period from May 1, 2001 to May 2009, the Veteran received dependency benefits for C.S.Y, to which he was not entitled because he was not married to her at that time; this resulted in an overpayment to the Veteran in the amount of $4,623.00.

12.  VA was not solely at fault in the creation of the debt.




CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of $4,623.00 was validly created.  38 U.S.C.A. § 1115, 5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. § 3.159, 3.500, 3.501 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v.Principi, 16 Vet. App. 132 (2002)).  Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the creation of the overpayment.  In short, the Board concludes from its review that the requirements for the fair development of the appeal have been met in this case.

II.  Applicable Legal Criteria

The Court has held that the issue of the validity of a debt is a threshold determination which must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).

In that regard, the Board notes that under 38 U.S.C. § 5112(b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  See also 38 C.F.R. § 3.500(b)(2).

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

Sole administrative error may be found to occur in cases where the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500(b)(2).

III.  Factual Background

Records show that in October 1991, the Veteran married his former wife, C.S.Y.  
In November 1992, the Veteran was awarded service-connected compensation benefits.

In February 1993, the RO advised the Veteran that additional benefits had been included in his compensation for his spouse and child from a previous marriage, and that he must tell VA immediately if there were any changes in the number or status of his dependents.  He was further advised that failure to promptly tell VA of a dependency change would result in an overpayment of his benefits, which would have to be repaid by him.

On April 17, 2001, the Veteran submitted a letter stating that his service-connected disabilities had increased in severity.  He made no mention of a divorce.

On April [redacted], 2001, the Veteran was divorced from C.S.Y.

In a September 2001 letter, the Veteran was notified that the RO was working on his claim, and was asked to complete a Declaration of Dependents Form (21-686c).  No response was received.  It appears that this letter may have been sent to an old address, as the address on the September 2001 letter is different from that on the Veteran's April 2001 claim.  It is unknown if this mail was returned.  The Veteran did not notify VA of a change in address.

In letters dated from May 2002, December 2003, and December 2004 the Veteran was notified that he was being paid additional amounts for his spouse and children.  He was asked to let the RO know right away if there was any change in the status of his dependents.  The December 2003 letter may have been sent to an old address.  It is unknown if this mail was returned.  It appears that the May 2002 and December 2004 letters were sent to correct addresses.  The Veteran did not notify VA of any of his changes in address throughout this time.

In May 2009, the RO contacted the Veteran by telephone because he had not returned VA Form 21-0538.  The Report of Contact indicates that the Veteran informed the caller that he was divorced from C.S.Y.  He stated that he informed VA of this around the same time he sent information to add his son, G., to his award.  The record shows that this occurred in July 1997.  He further reported that he had remarried, had additional children, and did not remember the exact date of his divorce from C.S.Y.  

Subsequent to the phone call, in May 2009, the Veteran submitted an updated Declaration of Status of Dependents, VA Form 21-686c.  At this time he also submitted his Final Decree of Divorce from C.S.Y., and his marriage certificate to J.N.  These documents show that he was divorced from C.S.Y. on April [redacted], 2001, and married J.N. in June 2004. 

The RO retroactively terminated payment of additional benefits on behalf of the previous dependent spouse, C.S.Y., effective May 1, 2001.  Benefits on behalf of the new dependent spouse, J.N., were awarded from June 1, 2009.

On June 15, 2009, the Debt Management Center notified the Veteran that an overpayment in the amount of $4,623.00 had been created.  A withholding of benefits was scheduled to begin in September 2009.  The Veteran was notified of his rights to dispute the debt, and his right to request a waiver.

IV.  Legal Analysis

The Veteran contends the debt here is invalid because he did notify VA of his divorce from C.S.Y.  In the May 2009 Report of Contact, he apparently reported that he notified VA when he added his son, G., to his award.  In an August 2013 Brief, the Veteran's representative again argued that VA was notified of the divorce at the time son, G., was added to the award.

In his Notice of Disagreement, the Veteran argued that he notified VA about his divorce many times, including when he moved to California from Virginia, and when he moved to Kentucky.  In his VA Form 9, he argued that he notified the San Diego RO of his divorce around October 2001, and also in June 2003.

The Veteran contends that VA is at fault for the debt due to its failure to remove C.S.Y. from his award despite his notifications.  He argues that it was not until May 2009 that VA finally properly acted on this information.  In his Notice of Disagreement, he further argues that due to the fact that in June 2004 he married J.N. and obtained a step-son, and the fact that in February 2005 a new child was born from the new marriage to J.N., VA owes him money, not the other way around.

Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d) (2).

The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage. 38 U.S.C.A. § 5110(n).  Under 38 C.F.R. § 3.401(b), the effective date for the award of additional compensation for a dependent is the latest of (1) the date of claim, which is either the date of his marriage, birth, or adoption, if evidence of the event is received within one year of the event, or the date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (4) the date of commencement of the Veteran's award.

Applying the foregoing regulation to the facts of the present case, the Board finds that overpayment of additional benefits on behalf of a dependent spouse, C.S.Y., was properly created. 

Initially, the Board notes the Veteran does not dispute the RO's mathematical computation of the $4,623.00.  Also, there can be no dispute that the RO was correct in terminating benefits for C.S.Y. as of May 1, 2001, as the divorce occurred on April [redacted], 2001.  See 38 C.F.R. § 3.501(d) (2) which provides that benefits discontinue the last day of the month in which the divorce occurred.

The crux of the dispute here is one of administrative error.  That is, the Veteran alleges that he was overpaid by VA due to VA's own fault in not updating his records and removing C.S.Y. as his spouse.  

The Board has very carefully reviewed the record, but simply cannot point to any communication, written by the Veteran or his representative or by way of telephone contact, in which he informed VA of his divorce prior to the phone call in May 2009.  

Initially, the argument that the Veteran notified VA at the time his son, G., was born is not credible as the record shows the Veteran notified VA of the birth of G. in July 1997.  He was not divorced until 2001.

In April 2001, the Veteran submitted a letter requesting an increase in compensation for his service-connected disabilities.   The date written on the letter by the Veteran was April 17, 2001.  His Divorce Decree was signed by a Circuit Court judge on April [redacted], 2001.  Thus, the divorce was clearly imminent at the time of the Veteran's letter, yet in his letter, he made no mention of this significant change.  

In a September 2001 letter, the Veteran was notified that the RO was working on his claim, and was asked to complete a Declaration of Dependents Form (21-686c).  

The Veteran was subsequently notified on numerous occasions, including in February 1993, May 2002, December 2003, and December 2004 that he was being paid additional amounts for his spouse and children.  He was asked to let the RO know right away if there was any change in the status of his dependents.  

The Court has applied the presumption of regularity to various processes and procedures throughout the VA administrative process.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary." Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  In addition, according to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record. 38 C.F.R. § 3.1(q).

Here, the Board fully acknowledges that not all of these letters may have reached the Veteran.  However, there is no indication that he did not receive the letters in February 1993, May 2002, and December 2004.  The letters were sent to correct addresses.  There is no indication that they were returned.  

Additionally, the Veteran failed to notify VA of his several address changes that occurred between the time of his award in 1992 and 2009.   It is generally the Veteran's burden to keep VA apprised of his whereabouts. If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Regardless, the Veteran has not raised any argument about a lack of notice.  In fact, he has indicated actual knowledge of the fact the he was supposed to have notified VA about his divorce through his arguments that he did so "many times" over the years.  

The Board thus finds that the Veteran had notice, both by actual knowledge and also by way of letters mailed to him, that he was to inform VA of any change in his dependents, and that a failure to do so would result in overpayment.  The Board further finds no persuasive evidence that VA was so notified at any time prior to May 2009.  His assertion that he notified VA is inconsistent with the record and is not credible.

As for the Veteran's argument that addition of dependents J.N. and two new children effectively offset any debt owed, under the foregoing law and regulation, the date of benefits is not the date of marriage, adoption, or birth, but rather the date the VA is notified of the event.  The only exception to that rule is where notification is received by VA within a year of the marriage, adoption, or birth. That exception does not apply in this case.  Here, there is simply no evidence, and the Veteran does not allege, that he notified VA of the addition of these new dependents until May 2009.  Accordingly, based on this evidence, the Board finds that the RO properly instituted dependent benefits for J.N. and the two new children in June 2009, the first month following the Veteran's May 2009 notification to the VA of his remarriage and two new children. 

In sum, there is no persuasive evidence showing that the Veteran notified VA of, or that VA was otherwise aware of, his divorce from C.S.Y. until at May 2009.  Nor is there otherwise any indication of administrative error on the part of VA.  Applicable regulations also provide that he was not entitled to additional compensation benefits for J.N. and the two new children until June 2009, as he has been awarded.  Based on these facts, and the applicable regulations governing the effective date of the removal of C.S.Y. from the Veteran's award, the overpayment at issue was validly created.

Therefore, the debt was validly created and was properly calculated in the amount of $4,623.00. The weight of the evidence is against the claim and the appeal is denied.


ORDER

The overpayment of compensation benefits for a dependent spouse in the amount of $4,623.00 was validly created, and the appeal is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


